DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 of US application 16/395,233 filed 4/26/19 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 5/17/22. Claims 1, 3-4, and 7-15 were amended. Claims 2 and 6 were canceled. Claims 1, 3-5 and 7-15 are presently pending and presented for examination.

Reasons for Allowance
Claims 1, 3-5 and 7-15 are allowed over the prior art of record.
The closest prior art of record for claim 1 is Koo (US 20150097418 A1) in view of Kim et al. (US 20170106846 A1) in further view of Kim et al. (US 20150166028 A1), hereinafter referred to as Koo, Kim, and Kim ‘028, respectively. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Koo discloses An electronic brake system (See at least Fig. 1 in Koo: Koo discloses the structure of an electronic hydraulic brake device [See at least Koo, 0034]) comprising: 
a reservoir configured to store a pressing medium therein (See at least Fig. 1 in Koo: Koo discloses that the electronic hydraulic brake device 1 may include a reservoir 12 [See at least Koo, 0035]); 
an integrated master cylinder (See at least Fig. 1 in Koo: Koo discloses the functions of the pedal simulator and the backup master cylinder may be implemented through the reaction cylinder 20 [See at least Koo, 0081]. While Koo utilizes the terminology “reaction cylinder” and “backup master cylinder”, it will be appreciated that the reaction cylinder 20 of Koo is what anyone of ordinary skill in the art would regard as a master cylinder, since this is the cylinder that directly receives the pedal stroke as per Figs. 1-5 in Koo. This mapping is in line with applicant’s disclosure, since applicant discloses that, “The master chamber 21a and the simulation chamber 22a may be sequentially disposed in a cylinder body of the integrated master cylinder 20 in the direction from an inlet connected to the brake pedal to an inner end of the cylinder body” [See at least Page 8, lines 9-12, of applicant’s specification]. Therefore, reaction cylinder 20 of Koo will be regarded as applicant’s “integrated master cylinder”) configured to include a master chamber (See at least Fig. 1 in Koo: Koo discloses that the reaction cylinder 20 may include a first pressure generation unit 25 in the main body 22 which pressurizes brake oil therein in connection with the operation of the pedal 10 [See at least Koo, 0040-0042]. Koo further discloses that a second pressure generation unit 30 may be installed in the main body 22 so as to face the first pressure generation unit 25, and pressurize brake oil therein in connection with the motion of the first pressure generation unit 25 [See at least Koo, 0040]. Since pressure generation unit 25 is directly pressurized by the brake pedal and directly controls pressurization of the pressure generation unit 30, pressure generation unit 25 may therefore be regarded as applicant’s master chamber), a master piston provided in the master chamber to produce displacement changeable by operation of a brake pedal (See at least Fig. 1 in Koo: Koo discloses that the first pressure generation unit 25 in accordance with the embodiment of the present invention may include a first piston 26 which is hinge-connected to the pedal 10 so as to linearly move along the inside of the main body 22 by rotation of the pedal 10 [See at least Koo, 0043-0044]), a simulation chamber (See at least Fig. 1 in Koo: Koo discloses that master cylinder 20 may implement the functions of a pedal simulator [See at least Koo, 0081]. Also see at least Fig. 2 in Koo: Koo discloses that the elastic restoring force of the second elastic member 36 for elastically supporting the second piston 31 is increased through the motion of the second piston 31, causing the second elastic member 36 to form a pedal force with the reaction damper 38 [See at least Koo, 0071]. Koo further discloses that reaction damper 38 may be installed between the fixed member 34 and the second piston 31, and compressed through the motion of the second piston 31 so as to form a reaction force [See at least Koo, 0049]. It will therefore be appreciated that the simulation chamber is second pressure generation unit 30, in which the compression and reaction of second elastic member 36 and reaction damper 38 occur to form the pedal (reaction) force [See at least Koo, 0071]), a reaction force piston provided in the simulation chamber to produce displacement changeable by hydraulic pressure of pressing medium stored in the master chamber (See at least Fig. 2 in Koo: Koo discloses that the second piston 31 may be moved to the other side of the main body 22 through the pressure of the brake oil compressed in the first pressure generation unit 25 and the elastic force of the first elastic member 29 compressed by the first piston 26 [See at least Koo, 0069]. The second piston 31 may therefore be regarded as applicant’s reaction force piston), and an elastic member elastically supporting a reaction force spring (See at least Fig. 1 in Koo: Koo discloses that reaction damper 38 may be installed between the fixed member 34 and the second piston 31, and compressed through the motion of the second piston 31 so as to form a reaction force [See at least Koo, 0049]. Koo further discloses that this may be because reaction damper 38 includes rubber, and forms a pedal force through an elastic restoring force of rubber [See at least Koo, 0054]. Also see at least Fig. 2 in Koo: Koo discloses that since the elastic restoring force of the second elastic member 36 for elastically supporting the second piston 31 is increased through the motion of the second piston 31, the second elastic member 36 may form a pedal force with the reaction damper 38 [See at least Koo, 0071]. It will therefore be appreciated that the reaction damper 38, which may be regarded as applicant’s elastic member, elastically supports elastic member 36, which may be regarded as applicant’s reaction force spring); 
a hydraulic-pressure supply device configured to generate hydraulic pressure by detecting an electrical signal that is output in response to displacement of the brake pedal (Koo discloses that, under normal circumstances, a controller determines a brake force requested by the user through a pedal stroke sensor and a pressure sensor, and drives a main master cylinder to generate a brake force of a wheel brake [See at least Koo, 0005-0006]. Applicant discloses that, “The hydraulic-pressure supply device 100 may include a hydraulic-pressure providing unit 110 to supply pressing-medium pressure to wheel cylinders 40, a motor 120 to produce rotational force according to an electrical signal from the pedal displacement sensor 11” [See at least Page 13, lines 1-4, in applicant’s specification]. Therefore, the “controller” and “main master cylinder” of Koo may be regarded as applicant’s hydraulic-pressure supplying device); and 
a hydraulic control unit configured to include a first hydraulic circuit to control hydraulic pressure applied to two wheel cylinders of a plurality of wheel cylinders (See at least Fig. 3 in Koo: Koo discloses that, in a fail safe mode of the electronic hydraulic brake device 1, the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Supplying the brake oil of the first pressure generation unit 25 to the wheel brake 60 for restraining the front wheels of the vehicle may be regarded as connecting the master chamber to a first hydraulic circuit), and a second hydraulic circuit to control hydraulic pressure applied to two other wheel cylinders of the plurality of wheel cylinders (See at least Fig. 3 in Koo: Koo discloses that, in a fail safe mode of the electronic hydraulic brake device 1, the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Supplying the brake oil of the second pressure generation unit 30 to the wheel brake 60 for restraining the rear wheels of the vehicle may be regarded as connecting the simulation chamber to a second hydraulic circuit),
wherein the integrated master cylinder further includes: 
a simulation passage connecting the simulation chamber and the reservoir to each other (See at least Fig. 1 in Koo: Koo teaches that the second pipeline 42 is for connecting the reservoir 12 and the reaction cylinder 20 to transfer brake oil, and that the reaction valve 50 controls this transfer [See at least Koo, 0057]); and 
a simulator valve provided in the simulation passage to control flow of pressing medium through the simulation passage (See at least Fig. 1 in Koo: Koo discloses that the reaction valve 50 may include various types of valves, as long as they can be installed on the second pipeline 42 for connecting the reservoir 12 and the reaction cylinder 20 so as to control the transfer of brake oil [See at least Koo, 0057]).
Kim teaches an electronic brake system (See at least Fig. 1 in Kim: Kim teaches that, in electric brake system 1, an electronic control unit (ECU) (not shown) controls the hydraulic pressure supply device 100 and valves 54, 60, 221a, 221b, 221c, 221d, 222a, 222b, 222c, 222d, 241, 242, 250, 261, and 262 on the basis of hydraulic pressure information and pedal displacement information [See at least Kim, 0058]) further comprising a hydraulic-pressure supply device configured to generate hydraulic pressure by operating a hydraulic piston (See at least Fig. 1 in Kim: Kim teaches that the electric brake system 1 may further comprise hydraulic pressure supply device 100, which includes a hydraulic pressure supply unit 110 providing oil pressure delivered to the wheel cylinder 40 in response to an electrical signal of the pedal displacement sensor 11 [See at least Kim, 0060]. Also see at least Fig. 2 in Kim: Kim further teaches that hydraulic pressure, which is generated in the first pressure chamber 112a while the first hydraulic piston 113a is moved forward, may be delivered to the first hydraulic circuit 201 to activate the wheel cylinders 40 installed at the rear left wheel RL and the front right wheel FR, and hydraulic pressure, which is generated in the second pressure chamber 112b while the second hydraulic piston 113b is moved forward, may be delivered to the second hydraulic circuit 202 to activate the wheel cylinders 40 installed at the rear right wheel RR and the front left wheel FL [See at least Kim, 0071]. Kim further teaches that the electric brake system 1 further includes the first and second backup flow paths 251 and 252 capable of directly supplying oil discharged from the master cylinder 20 to the wheel cylinders 40 when the hydraulic pressure supply device 100 operates abnormally [See at least Kim, 0084]).
However, none of the prior art of record teaches or suggests an electronic brake system wherein the integrated master cylinder further includes: 
a bypass passage connected parallel to the simulator valve on the simulation passage; and 
a simulator check valve provided in the bypass passage so as to allow a pressing medium to flow in only one direction from the reservoir to the simulation chamber.
In order for a reference to read on these additional limitations, the reference would need to teach a bypass passage with the same start point and endpoint as the simulation passage (i.e., one that also goes from the simulation chamber to the reservoir, but that bypasses the simulator valve), while also having its own unidirectional check valve. Furthermore, as per the limitations of claim 1, which place the simulation chamber within the integrated master cylinder, the reference would also have to have the simulation chamber within the integrated master cylinder, since anyone of ordinary skill in the art will appreciate that the pressure parameters and valve states for a stroke simulator integrated within a master cylinder for various operation modes are different from those of a stroke simulator located outside of a master cylinder since any modification to a simulation chamber located within a master cylinder affects operation of the master cylinder as whole. It therefore would not be obvious to merely replicate structures attached to an external stroke simulator by attaching them to the simulation chamber of an integrated master cylinder.
Therefore, the closest that any reference comes to disclosing the above discussed claim limitation is Kim ‘028, since Kim ‘028 discloses an electric brake system wherein a simulation check valve is connected to the reservoir parallel to the passage which has the simulation valve (See at least Fig. 2 in Kim ‘028: Kim ‘028 discloses that the simulation check valve 185 is connected to the reservoir 115 through an oil passage 189 such that the oil flows from the reservoir 115 to the simulation chamber 182, and that passage 189 is also parallel to passage 188, which has simulation valve 186 [See at least Kim ‘028, 0056]).
However, as disclosed by at least Fig. 2 in Kim ‘028, pedal simulator 180 is provided outside the master cylinder 110 (See at least [Kim ‘028, 0056]). Therefore, in order to combine the quoted feature of Kim ‘028 with the integrated master cylinder of Koo, one would essentially be modifying Koo so that the simulation chamber of the master cylinder of Koo has the same passages and valves connected to it that the stroke simulator of [Kim ‘028, 0056] has.
However, this is not at all obvious because, as discussed prior, anyone of ordinary skill in the art will appreciate that the pressure parameters and valve states for a stroke simulator integrated within a master cylinder are different from those of a stroke simulator located outside of a master cylinder since any modification to a simulation chamber located within a master cylinder affects operation of the master cylinder as whole. For instance, [Koo, 0067-0082] and Koo Figs. 1-5 disclose very specific modes of operation to which the very specific operation of reaction valve 50 is integral, as reaction valve 50 manages not just exchange of fluid between master cylinder 20 and reservoir 12, but also exchange of fluid between valve 70 and master cylinder 20 (See at least Figs. 1-5 in Koo and [Koo, 0067-0082]). It is not at all clear how the parallel valves 185 and/or 186 from [Kim ‘028, 0056] could be added or substituted to perform valve functions as complex as those of [Koo, 0067-0082]. Furthermore, such a combination would not be obvious since not only is the structure and number of valves to be added unclear, but it is also unclear what the operating modes should be of the valves of Kim ‘028, if they are added to Koo, at any given time in order to maintain the relatively complex operating modes of [Koo, 0067-0082]. This is because Kim ‘028, being directed to a stroke simulator which does not serve as a master cylinder, simply does not teach many of the operating modes of Koo, such as the fail safe mode of Fig. 3 in Koo and [Koo, 0074-0077], in which Koo discloses that valve 50 blocks flow into reservoir 12 from the opening in pressurized region 30 closest to the inner end of cylinder 20 in order to force all outflow from that particular opening to flow outward into valve 70 and brake wheels of the vehicle (See at least [Koo, 0074-0077]). In light of these complexities and uncertainties, it is not obvious what the benefit would be of arbitrarily adding structures from Kim ‘028 to Koo when the operation modes of these structures are so unclear in the combination.
It therefore would not be obvious to merely replicate structures attached to the external stroke simulator of Kim ‘028 by attaching them to the simulation chamber of the integrated master cylinder of Koo, which must double as a second chamber of a master cylinder and therefore fundamentally functions differently than the basic external stroke simulator of Kim ‘028. Kim ‘028 and Koo are in different fields of endeavor and cannot reasonably be combined with any other prior art of record or with each other to arrive at the claimed invention.
For at least the above stated reasons, claim 1 is allowable over the prior art of record.

Regarding claims 3-5, 7-8 and 12-15, these claims are also allowable over the prior art of record at least by virtue of their dependence from claim 1.

The closest prior art of record for claim 9 is Koo (US 20150097418 A1) in view of Kim et al. (US 20170106846 A1), hereinafter referred to as Koo and Kim, respectively. The following is an examiner’s statement of reasons for allowance:
Regarding claim 9, Koo discloses An electronic brake system (See at least Fig. 1 in Koo: Koo discloses the structure of an electronic hydraulic brake device [See at least Koo, 0034]) comprising: 
a reservoir configured to store a pressing medium therein (See at least Fig. 1 in Koo: Koo discloses that the electronic hydraulic brake device 1 may include a reservoir 12 [See at least Koo, 0035]); 
an integrated master cylinder (See at least Fig. 1 in Koo: Koo discloses the functions of the pedal simulator and the backup master cylinder may be implemented through the reaction cylinder 20 [See at least Koo, 0081]. While Koo utilizes the terminology “reaction cylinder” and “backup master cylinder”, it will be appreciated that the reaction cylinder 20 of Koo is what anyone of ordinary skill in the art would regard as a master cylinder, since this is the cylinder that directly receives the pedal stroke as per Figs. 1-5 in Koo. This mapping is in line with applicant’s disclosure, since applicant discloses that, “The master chamber 21a and the simulation chamber 22a may be sequentially disposed in a cylinder body of the integrated master cylinder 20 in the direction from an inlet connected to the brake pedal to an inner end of the cylinder body” [See at least Page 8, lines 9-12, of applicant’s specification]. Therefore, reaction cylinder 20 of Koo will be regarded as applicant’s “integrated master cylinder”) configured to include a master chamber (See at least Fig. 1 in Koo: Koo discloses that the reaction cylinder 20 may include a first pressure generation unit 25 in the main body 22 which pressurizes brake oil therein in connection with the operation of the pedal 10 [See at least Koo, 0040-0042]. Koo further discloses that a second pressure generation unit 30 may be installed in the main body 22 so as to face the first pressure generation unit 25, and pressurize brake oil therein in connection with the motion of the first pressure generation unit 25 [See at least Koo, 0040]. Since pressure generation unit 25 is directly pressurized by the brake pedal and directly controls pressurization of the pressure generation unit 30, pressure generation unit 25 may therefore be regarded as applicant’s master chamber), a master piston provided in the master chamber to produce displacement changeable by operation of a brake pedal (See at least Fig. 1 in Koo: Koo discloses that the first pressure generation unit 25 in accordance with the embodiment of the present invention may include a first piston 26 which is hinge-connected to the pedal 10 so as to linearly move along the inside of the main body 22 by rotation of the pedal 10 [See at least Koo, 0043-0044]), a simulation chamber (See at least Fig. 1 in Koo: Koo discloses that master cylinder 20 may implement the functions of a pedal simulator [See at least Koo, 0081]. Also see at least Fig. 2 in Koo: Koo discloses that the elastic restoring force of the second elastic member 36 for elastically supporting the second piston 31 is increased through the motion of the second piston 31, causing the second elastic member 36 to form a pedal force with the reaction damper 38 [See at least Koo, 0071]. Koo further discloses that reaction damper 38 may be installed between the fixed member 34 and the second piston 31, and compressed through the motion of the second piston 31 so as to form a reaction force [See at least Koo, 0049]. It will therefore be appreciated that the simulation chamber is second pressure generation unit 30, in which the compression and reaction of second elastic member 36 and reaction damper 38 occur to form the pedal (reaction) force [See at least Koo, 0071]), a reaction force piston provided in the simulation chamber to produce displacement changeable by hydraulic pressure of pressing medium stored in the master chamber (See at least Fig. 2 in Koo: Koo discloses that the second piston 31 may be moved to the other side of the main body 22 through the pressure of the brake oil compressed in the first pressure generation unit 25 and the elastic force of the first elastic member 29 compressed by the first piston 26 [See at least Koo, 0069]. The second piston 31 may therefore be regarded as applicant’s reaction force piston), and an elastic member elastically supporting a reaction force spring (See at least Fig. 1 in Koo: Koo discloses that reaction damper 38 may be installed between the fixed member 34 and the second piston 31, and compressed through the motion of the second piston 31 so as to form a reaction force [See at least Koo, 0049]. Koo further discloses that this may be because reaction damper 38 includes rubber, and forms a pedal force through an elastic restoring force of rubber [See at least Koo, 0054]. Also see at least Fig. 2 in Koo: Koo discloses that since the elastic restoring force of the second elastic member 36 for elastically supporting the second piston 31 is increased through the motion of the second piston 31, the second elastic member 36 may form a pedal force with the reaction damper 38 [See at least Koo, 0071]. It will therefore be appreciated that the reaction damper 38, which may be regarded as applicant’s elastic member, elastically supports elastic member 36, which may be regarded as applicant’s reaction force spring); 
a hydraulic-pressure supply device configured to generate hydraulic pressure by detecting an electrical signal that is output in response to displacement of the brake pedal (Koo discloses that, under normal circumstances, a controller determines a brake force requested by the user through a pedal stroke sensor and a pressure sensor, and drives a main master cylinder to generate a brake force of a wheel brake [See at least Koo, 0005-0006]. Applicant discloses that, “The hydraulic-pressure supply device 100 may include a hydraulic-pressure providing unit 110 to supply pressing-medium pressure to wheel cylinders 40, a motor 120 to produce rotational force according to an electrical signal from the pedal displacement sensor 11” [See at least Page 13, lines 1-4, in applicant’s specification]. Therefore, the “controller” and “main master cylinder” of Koo may be regarded as applicant’s hydraulic-pressure supplying device); and 
a hydraulic control unit configured to include a first hydraulic circuit to control hydraulic pressure applied to two wheel cylinders of a plurality of wheel cylinders (See at least Fig. 3 in Koo: Koo discloses that, in a fail safe mode of the electronic hydraulic brake device 1, the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Supplying the brake oil of the first pressure generation unit 25 to the wheel brake 60 for restraining the front wheels of the vehicle may be regarded as connecting the master chamber to a first hydraulic circuit), and a second hydraulic circuit to control hydraulic pressure applied to two other wheel cylinders of the plurality of wheel cylinders (See at least Fig. 3 in Koo: Koo discloses that, in a fail safe mode of the electronic hydraulic brake device 1, the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Supplying the brake oil of the second pressure generation unit 30 to the wheel brake 60 for restraining the rear wheels of the vehicle may be regarded as connecting the simulation chamber to a second hydraulic circuit),
wherein the integrated master cylinder further includes: 
a simulation passage configured to connect the simulation chamber and the reservoir to each other (See at least Fig. 1 in Koo: Koo teaches that the second pipeline 42 is for connecting the reservoir 12 and the reaction cylinder 20 to transfer brake oil, and that the reaction valve 50 controls this transfer [See at least Koo, 0057]); and 
a simulator valve provided in the simulation passage to control flow of pressing medium through the simulation passage (See at least Fig. 1 in Koo: Koo discloses that the reaction valve 50 may include various types of valves, as long as they can be installed on the second pipeline 42 for connecting the reservoir 12 and the reaction cylinder 20 so as to control the transfer of brake oil [See at least Koo, 0057]),
wherein the electronic brake system further comprises: 
a first backup passage configured to connect the master chamber to the first hydraulic circuit (See at least Fig. 3 in Koo: Koo discloses that the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Koo further discloses that the situation of Fig. 3 occurs in a fail safe mode [See at least Koo, 0074] Therefore, supplying the brake oil of the first pressure generation unit 25 to the wheel brake 60 for restraining the front wheels of the vehicle may be regarded as connecting the master chamber to the first hydraulic circuit); 
a second backup passage configured to connect the simulation chamber to the second hydraulic circuit (See at least Fig. 3 in Koo: Koo discloses that the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle, and the brake oil of the second pressure generation unit 30 may be supplied to the wheel brake 60 for restraining the rear wheels of the vehicle [See at least Koo, 0077]. Koo further discloses that the situation of Fig. 3 occurs in a fail safe mode [See at least Koo, 0074]. Therefore, supplying the brake oil of the second pressure generation unit 30 to the wheel brake 60 for restraining the rear wheels of the vehicle in the fail safe mode may therefore be regarded as connecting the simulation chamber to the second hydraulic circuit); 
a first cut valve provided in the first backup passage so as to control flow of pressing medium through the first backup passage (See at least Fig. 3 in Koo: Koo discloses that, in the fail safe mode, the brake oil of the first pressure generation unit 25 may be supplied to the wheel brake 60 for restraining the front wheels of the vehicle [See at least Koo, 0077]. Furthermore, Fig. 3 in Koo discloses that there is an unlabeled valve present through which pipeline 46 flows, similar to brake valve 70 through which pipeline 45 flows in [Koo, 0074]. This unlabeled valve may therefore be regarded as a first cut valve); and 
at least one second cut valve provided in the second backup passage so as to control flow of pressing medium through the second backup passage (See at least Fig. 3 in Koo: Koo discloses that, in the fail safe mode as illustrated in FIG. 3, the reaction force 50 may block a flow of brake oil transferred along the second pipeline 42, and the brake valve 70 may allow a flow of brake oil transferred along the connection pipeline 44 [See at least Koo, 0074]. Brake valve 70 may be regarded as a second cut valve). 
Kim teaches an electronic brake system (See at least Fig. 1 in Kim: Kim teaches that, in electric brake system 1, an electronic control unit (ECU) (not shown) controls the hydraulic pressure supply device 100 and valves 54, 60, 221a, 221b, 221c, 221d, 222a, 222b, 222c, 222d, 241, 242, 250, 261, and 262 on the basis of hydraulic pressure information and pedal displacement information [See at least Kim, 0058]) further comprising a hydraulic-pressure supply device configured to generate hydraulic pressure by operating a hydraulic piston (See at least Fig. 1 in Kim: Kim teaches that the electric brake system 1 may further comprise hydraulic pressure supply device 100, which includes a hydraulic pressure supply unit 110 providing oil pressure delivered to the wheel cylinder 40 in response to an electrical signal of the pedal displacement sensor 11 [See at least Kim, 0060]. Also see at least Fig. 2 in Kim: Kim further teaches that hydraulic pressure, which is generated in the first pressure chamber 112a while the first hydraulic piston 113a is moved forward, may be delivered to the first hydraulic circuit 201 to activate the wheel cylinders 40 installed at the rear left wheel RL and the front right wheel FR, and hydraulic pressure, which is generated in the second pressure chamber 112b while the second hydraulic piston 113b is moved forward, may be delivered to the second hydraulic circuit 202 to activate the wheel cylinders 40 installed at the rear right wheel RR and the front left wheel FL [See at least Kim, 0071]. Kim further teaches that the electric brake system 1 further includes the first and second backup flow paths 251 and 252 capable of directly supplying oil discharged from the master cylinder 20 to the wheel cylinders 40 when the hydraulic pressure supply device 100 operates abnormally [See at least Kim, 0084]),
wherein: 
the hydraulic-pressure supply device includes: 
a first pressure chamber provided at one side of the hydraulic piston movably disposed in a cylinder block and connected to at least one wheel cylinder of the plurality of wheel cylinders (See at least Fig. 2 in Kim: Kim teaches that hydraulic pressure, which is generated in the first pressure chamber 112a (on the right side of second hydraulic piston 113b, which may be regarded as applicant’s “hydraulic piston”) while the first hydraulic piston 113a is moved forward, may be delivered to the first hydraulic circuit 201 to activate the wheel cylinders 40 installed at the rear left wheel RL and the front right wheel FR [See at least Kim, 0071]); and 
a second pressure chamber provided at another side of the hydraulic piston and connected to at least one other wheel cylinder of the plurality of wheel cylinders (See at least Fig. 2 in Kim: Kim teaches that hydraulic pressure, which is generated in the second pressure chamber 112b (on the left side of second hydraulic piston 113b, which may be regarded as applicant’s “hydraulic piston”) while the second hydraulic piston 113b is moved forward, may be delivered to the second hydraulic circuit 202 to activate the wheel cylinders 40 installed at the rear right wheel RR and the front left wheel FL [See at least Kim, 0071]), and 
the hydraulic control unit includes: 
a first hydraulic passage connected to the first pressure chamber (See at least Fig. 2 in Kim: Kim teaches that the fluid from the first hydraulic chamber 112a flows through first hydraulic flow path 211 [See at least Kim, 0074]), 
a second hydraulic passage connected to the second pressure chamber (See at least Fig. 2 in Kim: Kim teaches that the fluid from the second hydraulic chamber 112b flows through second hydraulic flow path 212 [See at least Kim, 0074]), and 
a third hydraulic passage through which the first hydraulic passage and the second hydraulic passage are linked to each other (See at least Fig. 1 in Kim: Kim teaches that the hydraulic control unit 200 of the electric brake system 1 according to the embodiment of the present disclosure may include a circuit balance valve 250 that is installed to control opening and closing of a flow path for communicating the first pressure chamber 112a with the second pressure chamber 112b, such that the circuit balance valve 250 may be installed at a flow path for communicating the first hydraulic flow path 211 and the second hydraulic flow path 212 [See at least Kim, 0101-0102]) and then branched into a plurality of passages to be respectively connected to the first hydraulic circuit and the second hydraulic circuit (See at least Fig. 1 in Kim: Kim teaches that the flow path at which the circuit balance valve 250 is installed may connect points, at which the first hydraulic flow path 211 and the second hydraulic flow path 212 branch into the two inlet valves 221a and 221b, and the two inlet valves 221c and 221d, respectively, to each other [See at least Kim, 0103]), and
wherein the hydraulic control unit further comprises: 
a first valve provided in the first hydraulic passage so as to control flow of pressing medium through the first hydraulic passage (See at least Fig. 2 in Kim: Kim teaches that the fluid from the first hydraulic chamber 112a flows through first hydraulic flow path 211 [See at least Kim, 0074].
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the system wherein the hydraulic control unit further comprises a fifth hydraulic passage branched from a position between the first pressure chamber and the first valve on the first hydraulic passage, and connected to the second hydraulic passage; and 
a second valve provided in the fifth hydraulic passage to control flow of pressing medium through the fifth hydraulic passage.
In order for a reference to read on this limitation, the reference would have to disclose another hydraulic passage connecting the first and second hydraulic passages that branches from between the first pressure chamber and the first valve on the first hydraulic passage (emphasis added). 
The closest that any reference comes to teaching this structure is Kim, since in Fig. 1 of Kim, Kim discloses that the flow path going through valve 250 branches from passage 211 before valves 221a and 221b and branches from passage 212 before valves 221c and 221d (See at least Fig. 1 in Kim: Kim teaches that the hydraulic control unit 200 of the electric brake system 1 according to the embodiment of the present disclosure may include a circuit balance valve 250 that is installed to control opening and closing of a flow path for communicating the first pressure chamber 112a with the second pressure chamber 112b, such that the circuit balance valve 250 may be installed at a flow path for communicating the first hydraulic flow path 211 and the second hydraulic flow path 212 [See at least Kim, 0101-0102]. Kim further teaches that the flow path at which the circuit balance valve 250 is installed may connect points, at which the first hydraulic flow path 211 and the second hydraulic flow path 212 branch into the two inlet valves 221a and 221b, and the two inlet valves 221c and 221d, respectively, to each other [See at least Kim, 0103]).
However, the flow path through valve 250 is not adequate to read on the claim language of the fifth hydraulic passage because the flow path through valve 250 has already been used to read on the third hydraulic passage, as explained earlier in this section, as there is no other component that can read on that third hydraulic passage. The flow path through valve 250 cannot be used to read on two different flow paths.
There is no other reference which discloses an additional flow path connecting the first and second chambers of an electronic hydraulic pressure-generating device before valves respectively associated with the first and second chamber. Therefore, it would not have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Koo, Kim or another prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claim 9 is allowed over the prior art of record.

Regarding claims 10-11, these claims are also allowed over the prior art of record at least by virtue of their dependence from claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668